Title: To Thomas Jefferson from Albert Gallatin, 13 February 1809
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     13th Feby. 1809
                  
                  I do not recollect that any application was made by Mr Fitzhugh in behalf of his son. There is not however any vacancy in my office, nor do I think it probable that any will soon occur; for, on account of the encrease of business arising from the embargo, I engaged an additional clerk last summer; and there will be of course one more than is necessary when the embargo is repealed.
                  You may recollect that we have forbidden any English vessels going up the Mississippi & have extended the prohibition even to Spanish vessels unless permitted by Governor Claiborne & having supplies for the use of the garrison of Baton rouge. This I mention on account of the determination expressed by Govr. Grandpré to demand a free passage both for Spanish & English. 
                  Respectfully Your obedt. Servt.
                  
                     Albert Gallatin 
                     
                  
               